 

EXHIBIT 10.1

 



FIRST AMENDMENT TO ASSISTANCE AGREEMENT

 

This FIRST AMENDMENT TO THE ASSISTANCE AGREEMENT (the “Amendment”) is made and
shall be effective as of the third day April, 2017 by and among FuelCell Energy,
Inc., a Connecticut corporation, with a chief executive office located at 3
Great Pasture Road, Danbury, Connecticut 06810 (“Applicant”), and STATE OF
CONNECTICUT, acting herein by Catherine H. Smith, its Commissioner of Economic
and Community Development, (hereinafter the “Commissioner”), with its office
located at 505 Hudson Street, Hartford, Connecticut 06106 (the “State”).

 

WITNESSETH:

 

WHEREAS, State has agreed to make loans and advances and otherwise extend credit
to Applicant pursuant to a certain Assistance Agreement effective as of October
28, 2015 (the “Agreement”); and

 

WHEREAS, State made a loan to Applicant in the original principal amount of the
loan up to TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00)(the “Loan”) and
tax credits in the amount of TEN MILLION AND 00/100 DOLLARS ($10,000,000), which
Loan and Tax Credits are evidenced by the Agreement; and

 

WHEREAS, the loan and grant are secured by, among other things, that certain
Security Agreement (the “Security”) by Applicant for the benefit of the State
effective as of October 28, 2015; and

 

WHEREAS, State and Applicant desire to amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of one dollar ($1.00) and other goods and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, State and Applicant agree as follows:

 

1.Amendment of Agreement

 

a.Section 2.17 (A) (i) of the Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:

 

Section 2.17 (A) (i) For Phase 1, the Applicant shall create 165 full-time
employment positions and retain 538 full-time employment positions in
Connecticut on or before the date that is four (4) years from the Effective Date
(the “Phase 1 Target Date”), and shall maintain such 703 full-time employment
positions with an average annual W-2 compensation of at least $65,000.00 for
twenty-four (24) consecutive months (the “Phase 1 Employment Obligation”). A
full-time employment position is defined as a position that is paid for a
minimum of forty (40) hours per week. The twenty-four (24) consecutive month
period ending on or before the Phase 1 Target Date that yields the highest
annual average positions will be used to determine compliance with the Phase 1
Employment Obligation, provided that no portion of said twenty-four (24)
consecutive months may begin before the Agreement Date.

 



 

 

 

2.              Effect of Amendment. State and Applicant hereby agree and
acknowledge that, except as provided by this Amendment, the Agreement remains in
full force and effect, it being the intention of State and Applicant that this
Amendment and the Agreement as amended by the Amendment be read, construed and
interpreted as one and the same instrument.

 

3.              References to Loan Documents. Each of the documents executed in
connection with the Loan (the “Loan Documents”) are herby modified to the extent
that all references therein to and descriptions therein of the Loan and the
Agreement shall be deemed to refer to and describe the Loan and the Agreement as
modified by this Amendment.

 

4.              Confirmation of Security Interest. Applicant does hereby
expressly ratify, confirm, and restate the conveyance and grant of liens,
security interests and other encumbrances in the Collateral provided as security
for the Loan pursuant to the Security Agreement, the Mortgage and all other Loan
Documents.

 

5.              Representations and Warranties.

 

(a)            The execution, delivery and performance of this Amendment and all
other

 

documents executed in connection herewith have been duly authorized by all
necessary action of Applicant and are within its power and will not result in a
violation of its certificate of corporation or the bylaws of the corporation, if
and as amended.

 

(b)           Applicant is a corporation validly existing under the laws of the
State of Connecticut.

 

(c)           Applicant is not in material default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement, document or instrument to which it is a party or by
which it or its properties and assets are bound which would materially adversely
affect its financial condition.

 

(d)            Every other term, agreement, covenant, obligation, condition and
provision contained in the Agreement, the Mortgage and the other Loan Documents
shall continue in full force and effect, except as modified herein, and as so
modified are hereby ratified and confirmed.

 

6.             Governing Law. This Amendment shall be construed and enforced in
accordance with and governed by the laws of the State of Connecticut.

 

7.             Capitalized Terms. All Capitalized terms not otherwise defined in
this Amendment shall have the meanings ascribed to such terms in the Agreement.

 

8.             Benefit. This Amendment shall inure to the benefits of and bind
the parties hereto and their respective successors and assigns.

 

9.            Fees and Expenses. Applicant agrees to pay the reasonable legal
and other fees, commissions, costs, charges, taxes and other expenses,
including, but not limited to, fees and disbursements of the State’s counsel,
charges for title insurance endorsements, and all recording fees and charges the
State incurred in the preparation, execution and delivery of this Amendment and
all other documents executed in connection herewith. Notwithstanding the
foregoing, the State will permit the fees and disbursements of the State’s
counsel to be added to the outstanding principal balance of the Loan.

 



2

 

 

IN WITNESS WHEREOF, State and Applicant have executed this Amendment as of the
date first above written.

   



  FuelCell Energy, Inc.             By: /s/ Michael S. Bishop      
Name: Michael S. Bishop       Title: SVP, Chief Financial Officer, Treasurer    
  Duly Authorized             STATE OF CONNECTICUT     DEPARTMENT OF ECONOMIC
AND     COMMUNITY DEVELOPMENT             By: /s/ Catherine H. Smith      
Catherine H. Smith       Its Commissioner       Duly Authorized  

 

Approved as to Form:

 

OFFICE OF THE ATTORNEY GENERAL

 



By: /s/ Matthew J. Budzik     Name: Matthew J. Budzik     Title: Assistant
Attorney General     Duly Authorized  

 

Dated: April 17, 2017

 

 

3